Citation Nr: 0507169	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $36,336.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from July 1956 to 
October 1964, and from April 1966 to July 1966.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 decision by the 
RO's Committee on Waivers and Compromises (Committee) that 
denied waiver of recovery of an overpayment in the amount of 
$36,336.  The veteran filed a notice of disagreement (NOD) in 
July 1999, and the RO issued a statement of the case (SOC) in 
August 1999.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
1999.  

The Board notes that in March 2004, the was scheduled for 
hearing before a Veterans Law Judge at the RO.  While the 
claims file indicates that the veteran appeared at the RO, 
the hearing was not held. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

Initially, the Board notes that, given the nature of the 
claim, which involves a request for a waiver of overpayment 
in the amount of $36,336, the provisions of the VCAA are 
inapplicable.  See Lueras v. Principi, 18 Vet. App. 435, 437-
8 (2004), citing Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are relevant 
to chapter 51 of title 38 of the United States Code and do 
not apply in cases which are governed by chapter 53).  That 
notwithstanding, the Board finds that further RO action on 
the question of whether the overpayment was properly created 
is in order.  

A review of the record reflects that the veteran was awarded 
VA nonservice-connected pension benefits in July 1973.  In 
May 1997, the veteran was advised of a proposal to adjust his 
benefits following information the RO received through an 
income verification match (IVM).  Reportedly, the IVM  
revealed that the veteran's spouse had unreported earned 
income beginning in 1994.  The RO retroactively terminated 
the veteran's pension benefits effective February 1, 1994.  
In a letter received by the RO in December 1997, the veteran 
requested a waiver of recovery of the indebtedness of the 
$36,336, charged; the matter was thereafter referred to the 
Committee for further action.  

The Board notes that it is not apparent from the record how 
the RO arrived at the $36,366 overpayment figure.  The 
determination as to the proper creation of the overpayment is 
relevant to the veteran's request for waiver of that 
overpayment.  Particularly, the Board believes that the 
veteran, along with his spouse, should be given the 
opportunity to verify their monthly countable incomes for the 
period from February 1994 to July 1997.  Thereafter, the RO 
should conduct an audit that would reveal precisely the 
period of the overpayment, what income was considered in 
calculating the veteran's countable income in order to derive 
the amount of the veteran's VA benefits, and what benefit 
amounts were due and paid to the veteran.  

Furthermore, in reviewing the claims file, the Board notes 
that the veteran most recently submitted a financial status 
report (VA Form 20-5655) in April 1999.  It would be useful 
to obtain a current financial status report to determine how 
the veteran's circumstances may have changed since 1999.  

Finally, as noted above, the unreported income that 
reportedly created the present overpayment was derived by the 
RO through an IVM.  The Committee noted the existence of an 
"IVM file" in its February 1999 decision.  The file is not 
associated with the present claims file.  In the event of a 
continued denial of the veteran's claim following the above 
noted development and readjudication, and the IVM folder is 
still available, the RO should forward the file to the Board.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should contact the veteran and 
request that he and his spouse provide 
documentation substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the veteran and his spouse 
should be requested to furnish clarifying 
information as to their monthly incomes 
from all sources for the period from 
February 1994 to July 1997.  Any 
documentation provided by the veteran 
and/or his spouse should be associated 
with the claims file.  

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and any 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims file 
and a copy sent to the veteran.  

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income 
from all sources, monthly expenses, and 
assets.  Once obtained, the financial 
status report should be associated with 
the claims file.  

4.  Following the above-noted 
development, the RO should review the 
veteran's claims file.  If the RO finds 
that the creation of the overpayment was 
proper, the Committee should again review 
the veteran's waiver claim and determine 
whether such a waiver is warranted in 
light of all pertinent evidence and legal 
authority (to include specific 
consideration of the provisions of 
38 C.F.R. § 1.965(a) (2004)).  If the 
decision of the Committee remains adverse 
to the veteran, he should be furnished an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for the 
Committee's determinations, and afforded 
an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

In returning the claims file to the 
Board, the RO should also forward the IVM 
file.  If for some reason the IVM file is 
unavailable, the RO should so state that 
fact and the reason therefore for the 
record.  The RO's attention is directed 
to VA General Counsel's Advisory Opinion, 
dated July 9, 1998, VAOPGCADV 13-98, for 
the authority of the Board to review the 
folder and for guidelines to be 
implemented in the safeguarding of the 
IVM file in its transmittal to the Board.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




